Citation Nr: 1033201	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from January 2003 to October 2003, with 4 months 23 days of prior 
active service (from November 1982 to March 1983).

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Rating Decision by the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the Veteran's claim for an 
evaluation in excess of 10 percent for his radiculopathy.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing held at the RO.  A transcript of 
this hearing is in the claims folder.  

The Board received additional evidence in March 2009, subsequent 
to the hearing before the undersigned Veterans Law Judge.  The 
Veteran included a waiver of RO consideration with the additional 
evidence; therefore, the Board may proceed to the merits of the 
claim.  Further, the evidence is duplicative of evidence already 
available in the claims folder. 

In April 2009, the Board issued a decision denying the appealed 
issue of entitlement to a rating in excess of 10 percent 
disabling for the lumbar radiculopathy of the left lower 
extremity.  In this April 2009 decision, the Board also referred 
some claims to the RO for further development.  This includes a 
claim for service connection for a condition of the L5 vertebra 
of the lumbar spine, and for nerve conditions of the lower right 
extremity and of the upper extremities.  These matters have still 
not been addressed by the RO, and are again referred back for 
appropriate development.

The veteran appealed the Board's April 2009 decision, which 
denied the increased rating for the lumbar radiculopathy of the 
left lower extremity, to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the Court granted a 
Joint Motion for Remand, and vacated and remanded the Board's 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated in the Joint Motion, remand is necessary to afford 
the Veteran reexamination to determine whether there has been a 
medical change in his disability based upon evidence generated 
after the most recent VA examinations from November 2007 and 
November 2008.  

Following the November 2008 VA examination, an MRI was taken in 
January 2009, which yielded findings showing that a piece of disc 
had broken off at the L4-5 level and was compressing the exiting 
nerves.  Also shown in this January 2009 MRI was a small central 
disc extrusion, which was abutting the bilateral traversing 
neural elements, left greater than right.  Also there was a 
February 2009 wheelchair consult with a power and mobility 
assessment which was noted to show findings of 2+/5 of the left 
lower extremity.  Such findings were not available for review at 
the time of the most recent (November 2008) examination, and were 
noted to suggest a possible worsening of symptoms since the 
November 2008 VA examination (wherein his muscle strength and 
reflexes were reported as normal for the lower extremity and 
electromyography testing of the lower extremity was also normal).  

The Joint Motion pointed out that remand is required for another 
VA examination to ascertain whether there has been a material 
change in the Veteran's disability.  

Where a claimant asserts (or in this case, where the evidence 
suggests) that the disability in question has increased in 
severity since the most recent rating examination, an additional 
examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
VAOPGCPREC 11- 95 (1995).

While not specifically addressed by the Joint Motion, the Board 
notes that an attempt should be made to obtain any additional 
Social Security records that may exist, in addition to the May 
2007 disability examination done in conjunction with a claim 
filed for Social Security disability, which according to a June 
2007 inquiry was denied.  In light of the need for further 
development, an effort should be made to obtain any additional 
records that may have been generated for Social Security 
purposes.  

Likewise the Veteran should be given the opportunity to apprise 
the RO of any additional records in existence that pertain to his 
claim, since the VA records from January and February 2009 were 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits, as 
well as the complete medical records relied 
upon concerning any determination(s) 
rendered.  All efforts to obtain these 
records should be fully documented, and the 
Social Security Administration should 
provide a negative response if records are 
not available.

2.  The AOJ should request the veteran to 
provide more information about his medical 
treatment for his lumbar radiculopathy of 
the left lower extremity, and, after 
obtaining necessary authorization, attempt 
to obtain the records of all medical 
treatment for his lumbar radiculopathy of 
the left lower extremity from February 2009 
to the present time.  If the above-
mentioned records are not available, 
that fact should be entered in the 
claims file.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination, by an appropriate specialist, 
to determine the nature and severity of his 
lumbar radiculopathy of the left lower 
extremity.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability should 
be described in detail.  The examiner 
should discuss whether the lumbar 
radiculopathy of the left lower extremity 
more closely resembles a mild incomplete 
paralysis, a moderate incomplete paralysis, 
a moderately severe incomplete paralysis, a 
severe incomplete paralysis or a complete 
paralysis.  In answering these questions, 
the examiner must consider all pertinent 
medical records in the claims folder, to 
include those reports from the January 2009 
MRI, and the February 2009 wheelchair 
consult.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  The AOJ should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  When the development requested has been 
completed, the issues on appeal should 
again be reviewed on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the claims folder is returned to the Board 
for further review.

The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in the 
denial of his claim. 38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

